     Case 2:19-cv-06859-DSF-SK Document 23 Filed 04/15/20 Page 1 of 26 Page IDJS-6
                                                                               #:167




 1    Anthony Barnes (Bar No. 199048)
      Jason Flanders (Bar No. 238007)
 2
      Email: amb@atalawgroup.com
 3    AQUA TERRA AERIS LAW GROUP LLP
 4    490 43rd Street, Suite 108
      Oakland, CA 94609
 5    Phone: (917) 371 - 8293
 6
      Kelly Clark (Bar No. 312251)
 7
      Email: kelly@losangeleswaterkeeper.org
 8    LOS ANGELES WATERKEEPER
 9
      120 Broadway, Suite 105
      Santa Monica, CA 90401
10    Phone: (310) 394 - 6162
11
      Attorneys for Plaintiff
12    LOS ANGELES WATERKEEPER
13
                         UNITED STATES DISTRICT COURT
14                      CENTRAL DISTRICT OF CALIFORNIA
15
16
      LOS ANGELES WATERKEEPER, a               Case No.: 2:19-cv-06859-DSF-SK
17    California non-profit corporation,
18                Plaintiff,                   CONSENT DECREE
19
      vs.
20
21    AERODYNAMICS PLATING
      COMPANY, a California corporation,
22
23                Defendant
24
25
26
27
28


      CONSENT DECREE                       1            CASE NO.: 2:19-CV-06859-DSF-SK
     Case 2:19-cv-06859-DSF-SK Document 23 Filed 04/15/20 Page 2 of 26 Page ID #:168




 1                                  CONSENT DECREE
 2          WHEREAS, Los Angeles Waterkeeper (“Waterkeeper”) is a 501(c)(3) non-
 3    profit public benefit corporation organized under the laws of the State of
 4    California, with its main office in Santa Monica, California;
 5          WHEREAS, Waterkeeper is dedicated to the preservation, protection and
 6    defense of the surface, ground, coastal and ocean waters of Los Angeles County
 7    from all sources of pollution and degradation;
 8          WHEREAS, Aerodynamics Plating Company (“Aerodynamics or
 9    “Defendant”) owns and operates two industrial facilities at three addresses located
10    at 13620 and 13622 South Saint Andrews Place, Gardena, CA 90249 (“Facility 1”)
11    and 13629 South Saint Andrews Place, Gardena, CA 90249 (“Facility 2”)
12    (collectively “Facilities).
13          WHEREAS, the Facilities industrial activities consist primarily of metal
14    treatment including alkaline cleaning, anodizing, chemical filming, and wax
15    masking. The Facilities are categorized under Standard Industrial Classification
16    (“SIC”) Code 3471—Electroplating, Plating, Polishing, Anodizing, and Coloring.
17          WHEREAS, stormwater discharges associated with industrial activity at the
18    Facility are regulated by the National Pollutant Discharge Elimination System
19    (“NPDES”) General Permit No. CAS000001 [State Water Resources Control
20    Board], Water Quality Order No. 2014-57-DWQ (“General Permit” or “Permit”),
21    and the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq. (“Clean
22    Water Act” or “CWA”), Sections 301(a) and 402, 33 U.S.C. §§ 1311(a), 1342;
23          WHEREAS, Defendant’s operations at the Facilities result in discharges of
24    pollutants into waters of the United States and are regulated by the Clean Water
25    Act Sections 301(a) and 402. 33 U.S.C. §§ 1311(a), 1342;
26          WHEREAS, the General Permit requires all permittees, including
27    Defendant, to comply with, inter alia, the following mandates: (1) develop and
28    implement a stormwater pollution prevention plan (“SWPPP”) and a stormwater

      CONSENT DECREE                         2               CASE NO.: 2:19-CV-06859-DSF-SK
     Case 2:19-cv-06859-DSF-SK Document 23 Filed 04/15/20 Page 3 of 26 Page ID #:169




 1    monitoring implementation plan (“MIP”), (2) control pollutant discharges using, as
 2    applicable, best available technology economically achievable (“BAT”) or best
 3    conventional pollutant control technology (“BCT”) to prevent or reduce pollutants
 4    through the development and application of Best Management Practices (“BMPs”),
 5    which must be included and timely updated in the SWPPP, (3) reduce and
 6    eliminate discharges necessary to comply with any and all applicable Water
 7    Quality Standards (“WQS”), and (5) implement a monitoring and reporting
 8    program designed to assess compliance with the Permit;
 9          WHEREAS, on June 3, 2019, Plaintiff issued a notice of intent to file suit
10    (“60-Day Notice”) to Defendant, its registered agent, the Administrator of the
11    United States Environmental Protection Agency (“EPA”), the Executive Director
12    of the State Water Resources Control Board (“State Water Board”), the Executive
13    Director of the Los Angeles Regional Water Quality Control Board (“Regional
14    Water Board”), and the Regional Administrator of EPA Region IX, alleging
15    violations of the Clean Water Act and the General Permit, Water Quality Order
16    No. 92-12-DWQ, as amended by Water Quality Order 97-03-DWQ, and as
17    amended by Water Quality Order 2014-0057-DWQ, at the Facilities;
18          WHEREAS, on August 7, 2019, Waterkeeper filed a complaint against
19    Aerodynamics in the Central District of California, Civil Case No. 2:19-cv-06859-
20    DSF-SK (“Complaint”);
21          WHEREAS, Plaintiff’s complaint alleged violations of the General Permit
22    and CWA for Defendant’s discharges of pollutants into storm drains and surface
23    waters, including the Dominguez Channel, Los Angeles Harbor, San Pedro Bay,
24    and ultimately the Pacific Ocean (“Receiving Waters”);
25          WHEREAS, Plaintiff and Defendant (collectively “Settling Parties” or
26    “Parties”) agree that it is in their mutual interest to enter into a Consent Decree
27    setting forth terms and conditions appropriate to resolving the allegations set forth
28    in the 60-Day Notice and Complaint without further proceedings;

      CONSENT DECREE                          3               CASE NO.: 2:19-CV-06859-DSF-SK
     Case 2:19-cv-06859-DSF-SK Document 23 Filed 04/15/20 Page 4 of 26 Page ID #:170




 1          WHEREAS, all actions taken by the Defendant pursuant to this Consent
 2    Decree shall be made in compliance with all applicable federal, state and local
 3    rules and regulations.
 4          NOW THEREFORE IT IS HEREBY STIPULATED BETWEEN THE
 5    SETTLING PARTIES AND ORDERED AND DECREED BY THE COURT
 6    AS FOLLOWS:
 7          1.     The Court has jurisdiction over the subject matter of this action
 8    pursuant to Section 505(a)(1)(A) of the CWA, 33 U.S.C. § 1365(a)(1)(A);
 9          2.     Venue is appropriate in the Central District Court pursuant to Section
10    505(c)(1) of the CWA, 33 U.S.C. § 1365(c)(1), because the Facility at which the
11    alleged violations are taking place is located within this District;
12          3.     The Complaint states a claim upon which relief may be granted
13    against Defendant pursuant to Section 505 of the CWA, 33 U.S.C. § 1365;
14          4.     Waterkeeper has standing to bring this action;
15          5.     The Court shall retain jurisdiction over this action for purposes of
16    interpreting, modifying or enforcing the terms of this Consent Decree, or as long
17    thereafter as necessary for the Court to resolve any motion to enforce this Consent
18    Decree, but only regarding issue raised within the three (3) year term of this
19    Consent Decree.
20    I.    OBJECTIVES
21          6.     It is the express purpose of the Setting Parties through this Consent
22    Decree to further the objectives of the Clean Water Act, and to resolve all issues
23    alleged by Waterkeeper in its 60-Day Notice and Complaint. These objectives
24    include compliance with the provisions of this Consent Decree, compliance with
25    all terms and conditions of the General Permit, and compliance with all applicable
26    sections of the CWA.
27
28


      CONSENT DECREE                          4                CASE NO.: 2:19-CV-06859-DSF-SK
     Case 2:19-cv-06859-DSF-SK Document 23 Filed 04/15/20 Page 5 of 26 Page ID #:171




 1           7.     In light of these objectives and as set forth fully below, Defendant
 2    agrees to comply with the provisions of this Consent Decree, terms and conditions
 3    of the General Permit, and all applicable sections of the CWA at the Facilities.
 4    II.    AGENCY REVIEW AND CONSENT DECREE TERM
 5          A.     Agency Review of Consent Decree
 6           8.     Agency Review. Plaintiff shall submit this Consent Decree to the
 7    United States Department of Justice and the EPA (the “Federal Agencies”), within
 8    three (3) business days of the final signature of the Parties, for agency review
 9    consistent with 40 C.F.R. § 135.5. The agency review period expires forty-five
10    (45) calendar days after receipt by the Federal Agencies, as evidenced by certified
11    return receipts, copies of which shall be provided to Defendant. In the event that
12    the Federal Agencies object to entry of this Consent Decree, the Parties agree to
13    meet and confer to attempt to resolve the issue(s) raised by the Federal Agencies.
14           9.     Court Notice. Plaintiff shall notify the Court of the receipt date by the
15    Federal Agencies, as required by 40 C.F.R. § 135.5, in order coordinate the Court’s
16    calendar with the 45-day review period.
17           10.    Entry of Consent Decree. Following expiration of the Federal
18    Agencies’ 45-day review period, Plaintiff shall submit the Consent Decree to the
19    Court for entry.
20          B.     Effective Date and Term of Consent Decree
21           11.    Effective Date. The Effective Date of this Consent Decree shall be the
22    date of entry by the Court.
23    12.    Term & Termination. This Consent Decree shall terminate three (3) years
24    from the Effective Date unless: 1) either Facility 1 or Facility 2 satisfies the
25    requirements of and receives an approval for a “Notice of Termination” as that
26    term is defined in the General Permit, in which case the Consent Decree will
27    terminate as to the Facility approved for Notice of Termination five (5) days after
28    notice of the Notice of Termination is provided to Waterkeeper, provided all

      CONSENT DECREE                          5                CASE NO.: 2:19-CV-06859-DSF-SK
     Case 2:19-cv-06859-DSF-SK Document 23 Filed 04/15/20 Page 6 of 26 Page ID #:172




 1    monetary requirements owed under the Consent Decree are satisfied if both
 2    Facility 1 and Facility 2 receive Notice of Termination approval; or 2) one of the
 3    Settling Parties has invoked Dispute Resolution in accordance with Section IV of
 4    this Consent Decree, in which case the Consent Decree will terminate within the
 5    earlier of fifteen (15) days of notice by the Settling Parties that invoked Dispute
 6    Resolution that the dispute has been fully resolved or an order of the Court
 7    resolving the dispute and terminating the Consent Decree.
 8    III.    COMMITMENTS OF THE SETTLING PARTIES
 9           A.     Storm Water Pollution Control Best Management Practices
10            13.    Current and Additional Best Management Practices: In addition to
11    maintaining the current Best Management Practices (“BMPs”) described in the
12    Facility’s Storm Water Pollution Plan (“SWPPP”), Defendant shall (1) develop and
13    implement BMPs identified herein, and (2) develop and implement additional
14    BMPs necessary to comply with the provisions of this Consent Decree and the
15    Storm Water Permit, including but not limited to those that achieve the Best
16    Available Technology Economically Achievable (“BAT”) and the Best
17    Conventional Treatment Technology (“BCT”). In addition, the Industrial General
18    Permit Receiving Water Limitations require that discharges from the Facility “not
19    cause or contribute to an exceedance of any applicable water quality standards
20    contained in a Statewide Water Quality Control Plan or the applicable Regional
21    Board’s Basin Plan.” Defendant shall develop and implement BMPs necessary to
22    comply with the Industrial General Permit requirement to achieve compliance with
23    BAT/BCT standards, to comply with the applicable water quality standards, and to
24    prevent or reduce contamination in storm water discharges from the Facility in
25    compliance with this Consent Decree.
26            14.    Structural and Non-Structural BMPs for the Facilities: Within forty-
27    five days of the Effective Date, Defendant shall develop and implement the
28


      CONSENT DECREE                          6               CASE NO.: 2:19-CV-06859-DSF-SK
     Case 2:19-cv-06859-DSF-SK Document 23 Filed 04/15/20 Page 7 of 26 Page ID #:173




 1    following BMPs at both Facilities, unless a single Facility is identified for
 2    implementation of the BMPs below:
 3              a. Aerodynamics shall conduct daily sweeping of all outdoor impervious
 4                 surfaces by hand and vacuum. Using the same equipment,
 5                 Aerodynamics shall 1) sweep indoor areas daily that may come into
 6                 forklift traffic or other vehicular traffic, and 2) sweep all other indoor
 7                 areas that may promote airborne transport of dust or debris;
 8              b. Repave or resurface all outdoor impervious surfaces to fill extensive
 9                 cracks and enable more effective sweeping operations;
10              c. Aerodynamics shall institute a formal pre-rain protocol involving 1)
11                 the deployment of tarps or other forms of overhead coverage of all
12                 empty and unused tanks, barrels, and waste materials, and 2) moving
13                 all work in progress products and finished products indoors;
14              d. Aerodynamics shall remove all broken, unused, unnecessary, or
15                 boneyard materials or equipment;
16              e. Aerodynamics shall retrofit the existing overhead coverage over the
17                 wastewater treatment plant at Facility 1 to extend the overhead
18                 coverage at least three (3) feet over the perimeter of the existing
19                 secondary containment berms and any portions of the treatment
20                 system or storage tanks consistent with the definition of Storm
21                 Resistant Shelter from the General Permit;
22              f. Aerodynamics shall store all hazardous substances and wastes under
23                 cover, on sealed surfaces equipped with secondary containment in
24                 secured and labeled containers as follows:
25                   i.    Label all waste containers with the name, description of the
26                         waste, and the current storage start date.
27                   ii.   Keep the containers, containment and storage areas clean, dry
28                         and free of spills, oil residues, trash, and debris;

      CONSENT DECREE                           7                CASE NO.: 2:19-CV-06859-DSF-SK
     Case 2:19-cv-06859-DSF-SK Document 23 Filed 04/15/20 Page 8 of 26 Page ID #:174




 1                  iii. Maintain spill clean-up supplies in the waste storage areas;
 2                  iv. Maintain a current inventory of hazardous materials & wastes
 3                       (e.g., batteries, waste oils hydraulic oil/fluid, antifreeze, oil
 4                       filters, oily rags, used air filters, recycled fuels) generated onsite
 5                       at the Facilities;
 6                  v.   Inspect hazardous materials and wastes storage areas daily for
 7                       proper implementation and maintenance of control measures
 8                       and containment integrity;
 9                  vi. Train employees on appropriate hazardous materials use and
10                       hazardous wastes control/disposal procedures at the time of
11                       employment, and annually thereafter;
12             g. Aerodynamics shall perform vehicle and equipment maintenance
13                activities only indoors;
14                  i.   Should indoor vehicle and equipment maintenance activities be
15                       impossible, Aerodynamics shall perform such activities on an
16                       absorbent pad and immediately contain, capture, and clean up
17                       any discharge or spills of fluids;
18             h. Aerodynamics shall ensure all onsite vehicles, forklifts and equipment
19                are free of leaks;
20             i. Aerodynamics shall contain, capture and properly dispose of all
21                water/fluids use to wash down industrial areas; 1
22             j. Aerodynamics shall inspect operation work areas daily to ensure
23                adequate implementation and maintenance of operational procedures
24                and control measures; and train all employees on proper operational
25
26
27
28
      1
       Captured fluid runoff shall either disposed as hazardous waste or routed to a
      permitted connection to the sanitary sewer system.

      CONSENT DECREE                          8                CASE NO.: 2:19-CV-06859-DSF-SK
     Case 2:19-cv-06859-DSF-SK Document 23 Filed 04/15/20 Page 9 of 26 Page ID #:175




 1                   procedures and control measures at the time of employment, and
 2                   annually thereafter.
 3           B.     Sampling at the Facility
 4            15.    Aerodynamics shall develop a monitoring program consistent with the
 5    Industrial General Permit. During the life of this Consent Decree, Defendant shall
 6    collect samples of storm water discharge from Discharge Locations designated as
 7    Driveway 1 at Facility 1, and Driveway 3 at Facility 2. Defendant shall collect
 8    storm water samples from each Discharge Location from at least four (4) qualified
 9    storm events as required by the Industrial General Permit (i.e., two Qualifying
10    Storm Events during the first half of the Reporting Year2 and two Qualifying
11    Storm Events during the second half of the Reporting Year). A Qualifying Storm
12    Event is a storm that produces a discharge from at least one (1) drainage area and
13    is preceded by forty-eight (48) hours with no discharge from any drainage area.
14    Any failure to collect samples as required by this Consent Decree shall be
15    documented and submitted to Waterkeeper by email within five (5) days of the
16    data a sample should have been collected but was not. If, however, prior to
17    November 1 Defendant has not collected a sample from a storm water discharge
18    resulting from a Qualifying Storm Event at the Facility during the first half of the
19    Reporting Year, Defendant shall collect a sample from a storm water discharge
20    resulting from at least one (1) non-Qualifying Storm Event during operating hours.
21    If prior to March 1, Defendant has not collected a sample from a Qualifying Storm
22    Event at the Facility during the second half of the Reporting Year, Defendant shall
23    collect a sample from a storm water discharge resulting from at least one (1) non-
24    Qualifying Storm Event during operating hours. To satisfy the requirements of this
25    Consent Decree, samples collected during non-Qualifying Storm Events must have
26    been collected during storm events that occurred at least 24 hours after a discharge
27
28
      2
          The Reporting Year is defined as July 1 through June 30.

      CONSENT DECREE                           9             CASE NO.: 2:19-CV-06859-DSF-SK
     Case 2:19-cv-06859-DSF-SK Document 23 Filed 04/15/20 Page 10 of 26 Page ID #:176




 1     but not more than 48 hours after a discharge, Defendant shall also collect samples
 2     of any discharge of retained storm water before discharging it, or at the time of
 3     discharge.
 4            16.      Sampling Parameters: All samples collected pursuant to this Consent
 5     Decree shall be analyzed for the parameters listed in Table 1.
 6            17.      Laboratory and Holding Time. Except for pH samples, delivery of all
 7     samples to a California state certified environmental laboratory for analysis within
 8     allowable hold times, pursuant to 40 C.F.R. Part 136. Analysis of pH will be
 9     completed onsite using a calibrated portable instrument for pH in accordance with
10     the manufacturer’s instructions.
11            18.      Detection Limit: Defendant shall request that the laboratory use
12     analytical methods adequate to detect the individual contaminants at or below the
13     values specified in the Industrial General Permit and Table 1 below.
14            19.      Reporting: Defendant shall provide complete laboratory results of all
15     samples collected at the Facility to Waterkeeper within ten (10) days of receiving
16     the results.
17          C.        Reduction of Pollutants in Discharges
18            20.      Table 1 Numeric Limits: Defendant shall develop and implement
19     BMPs to reduce pollutants in storm water at the Facility to levels below those in
20     Table 1. As of the Effective Date, and for the remainder of the term of this Consent
21     Decree, if storm water samples demonstrate an exceedance of a numeric limit in
22     Table 1 in a single Reporting Year, Defendant shall comply with the action plan
23     requirement set forth below.
24
25
26
27
28


       CONSENT DECREE                           10              CASE NO.: 2:19-CV-06859-DSF-SK
     Case 2:19-cv-06859-DSF-SK Document 23 Filed 04/15/20 Page 11 of 26 Page ID #:177




 1                                             TABLE 1
 2                Analytes                    Values 3            Source of Limit
           Total Suspended Solids            100 mg/L           2015 EPA Benchmark
 3
           Nitrate+Nitrite-Nitrogen         0.68 mg/L           2015 EPA Benchmark
 4               Oil & Grease                15 mg/L            2015 EPA Benchmark
 5                   Zinc                  0.12 mg/L*           California Toxics Rule
                    Copper                 0.013 mg/L*          California Toxics Rule
 6
                     Iron                     1 mg/L            2015 EPA Benchmark
 7                Aluminum                  0.75 mg/L           2015 EPA Benchmark
 8                    pH                    6.5-8.5 s.u.              Basin Plan
 9
                       *assumes a receiving water hardness of 100 mg/L CaCO3

10            21.      Action Plan for Table 1 Exceedances: In any Reporting Year during
11     which a sample demonstrates more than one exceedance of numeric limits in Table
12     1 for either Facility 1 or Facility 2, Defendant shall prepare and submit to
13     Waterkeeper a plan for reducing and/or eliminating the discharge of pollutants
14     (“Action Plan”) for that Facility. In any Reporting Year that an Action Plan is
15     required, it shall be submitted sixty (60) days from Defendant’s receipt of a storm
16     water sample lab report demonstrating an exceedance of a Table 1 numeric limit or
17     by June 30 of the Reporting year during which the exceedance(s) occurred,
18     whichever is earlier. A separate Action Plan will be required for each analyte that
19     exceeds a Table 1 value/limits more than once, but only a single the Action Plan
20     payment per Facility will be required each Reporting Year pursuant to
21     subparagraph c below.
22                  a. Action Plan Requirements. Each Action Plan submitted shall include
23                     at a minimum: (1) the identification of the contaminant(s) discharged
24                     in excess of the numeric limit(s); (2) an assessment of the source of
25                     each contaminant exceedance; (3) the identification of additional
26
27
28
       3
        For the CTR standards in Table 1, sampling analysis shall be recorded in
       dissolved metals. All other metals shall be recorded in total recoverable.

       CONSENT DECREE                            11              CASE NO.: 2:19-CV-06859-DSF-SK
     Case 2:19-cv-06859-DSF-SK Document 23 Filed 04/15/20 Page 12 of 26 Page ID #:178




 1                    BMPs that shall be implemented to achieve compliance with the
 2                    numeric limit(s), as well as the design plans and calculations of these
 3                    additional BMPs; and (4) time schedules for implementation of the
 4                    proposed BMPs. The time schedule(s) for implementation shall ensure
 5                    that all BMPs are implemented as soon as possible, but in no case
 6                    later than October 1 of the upcoming Reporting Year. Defendant shall
 7                    notify Waterkeeper in writing when an Action Plan has been
 8                    implemented.
 9                 b. Action Plan Review: Waterkeeper shall have thirty (30) days upon
10                    receipt of Defendant’s Action Plan to provide Defendant with
11                    comments. Within fourteen (14) days of receiving Waterkeeper’s
12                    proposed revisions to aa Action Plan, Defendant shall consider each
13                    of Waterkeeper’s recommended revisions and accept them or justify
14                    in writing why any comment is not incorporated. Action Plan(s)
15                    developed and implemented pursuant to this Consent Decree are an
16                    obligation of this Consent Decree. Any disputes as to the adequacy of
17                    an Action Plan shall be resolved pursuant to the dispute resolution
18                    provisions of this Consent Decree, set out in Section IV below.
19                 c. Action Plan Payments: Defendant shall pay Three Thousand Dollars
20                    ($3,000) each time an Action Plan is submitted to Waterkeeper.
21                    Payments shall be made to “Los Angeles Waterkeeper” addressed to:
22                    Los Angeles Waterkeeper, 120 Broadway, Suite 105, Santa Monica,
23                    CA 90401. Failure to submit a payment as required under this
24                    paragraph will constitute a breach of the Consent Decree.
25         D.       Visual Observations
26           22.      Storm Water Discharge Observations: During the life of this Consent
27     Decree, Defendant shall conduct visual observations during the Facility’s operating
28


       CONSENT DECREE                           12              CASE NO.: 2:19-CV-06859-DSF-SK
     Case 2:19-cv-06859-DSF-SK Document 23 Filed 04/15/20 Page 13 of 26 Page ID #:179




 1     hours during every rain event that produces a discharge at all locations where
 2     storm water is discharged from the Facility.
 3           23.      Non-Storm Water Discharge Observations: During the life of this
 4     Consent Decree, Defendant shall conduct monthly non-storm water visual
 5     observations at each discharge location.
 6           24.      Visual Observations Records: Defendant shall maintain observation
 7     records to document compliance with paragraphs 22 and 23 and shall provide
 8     Waterkeeper with a copy of those records within fourteen (14) days of receipt of a
 9     written request from Waterkeeper for those records.
10           25.      Employee Training Program: Within forty-five days of the Effective
11     Date, Defendant shall develop and implement an employee training program that
12     meets the following requirements and ensures (1) that there is a sufficient number
13     of employees at the Facility designated to achieve compliance with the Industrial
14     General Permit and this Consent Decree (“Designated Employees”), and (2) that
15     these Designated Employees are properly trained to perform the activities required
16     by the Industrial General Permit and this Consent Decree (“Training Program”):
17                 a. Language. The training and training materials shall be available and
18                    offered in the language(s) in which relevant employees are fluent. If
19                    necessary, Defendant shall provide a translator or translators at all
20                    trainings where such translation is likely to improve staff
21                    comprehension of the Training Program and improve compliance with
22                    this Consent Decree and the Industrial General Permit.
23                 b. Training shall be provided by a Qualified Industrial Storm Water
24                    Practitioner (“QISP”, as defined in Section IX.A of the 2015 Permit)
25                    familiar with the requirements of this Consent Decree and the
26                    Industrial General Permit, and shall be repeated as necessary to ensure
27                    that all relevant employees are familiar with the requirements of this
28                    Consent Decree, the Permit, and the Facility’s SWPPP. All relevant

       CONSENT DECREE                           13               CASE NO.: 2:19-CV-06859-DSF-SK
     Case 2:19-cv-06859-DSF-SK Document 23 Filed 04/15/20 Page 14 of 26 Page ID #:180




 1                new staff shall receive this training before assuming responsibilities
 2                for implementing the SWPPP.
 3             c. Sampling Training: Defendant shall designate an adequate number of
 4                employees necessary to collect storm water samples as required by
 5                this Consent Decree, including training to ensure samples are properly
 6                collected, stored, and submitted to a certified laboratory.
 7             d. Visual Observation Training: Defendant shall provide training on how
 8                and when to properly conduct visual observations to Designated
 9                Employees;
10             e. Non-Storm Water Discharge Training: Defendant shall train all
11                Designated Employees at the Facility on the Industrial General
12                Permit’s prohibition of non-storm water discharges, so that
13                Designated Employees know what non-storm water discharges are
14                and how to detect and prevent non-storm water discharges;
15             f. Employees: All Designated Employees at the Facility shall participate
16                in the Training Program annually. New Designated Employees shall
17                participate in the Training Program within thirty (30) days of their
18                hiring date;
19             g. The Defendant shall maintain training records to document
20                compliance with this paragraph and shall provide Waterkeeper with a
21                copy of these records within fourteen (14) days of receipt of a written
22                request.
23             h. Identification of Storm Water Pollution Prevention Team and Training
24                Program Updates into SWPPP: Within thirty (30) days of the effective
25                date, Defendant shall update the SWPPP to identify the positions and
26                persons responsible for carrying out storm water management,
27                monitoring, sampling and SWPPP implementation.
28


       CONSENT DECREE                       14               CASE NO.: 2:19-CV-06859-DSF-SK
     Case 2:19-cv-06859-DSF-SK Document 23 Filed 04/15/20 Page 15 of 26 Page ID #:181




 1           26.       SWPPP and Monitoring Implementation Plan (“MIP”) Revisions and
 2     Update: Within thirty (30) days of the Effective Date, Defendant shall amend the
 3     Facility’s SWPPP and MIP to incorporate the requirements in this Consent Decree.
 4     Defendant agrees to submit the updated SWPPP and MIP to Waterkeeper upon
 5     completion for review and comment.
 6               a.    Review of SWPPP and/or MIP: Waterkeeper shall have thirty (30)
 7                     days from receipt of the amended SWPPP and/or MIP to propose any
 8                     changes. Within thirty (30) days of receiving Waterkeeper’s
 9                     comments and proposed changes to the SWPPP, Defendant shall
10                     consider each of the comments and proposed changes and either
11                     accept them or justify in writing why a change is no incorporated;
12               b.    Defendant shall revise the SWPPP and MIP if there are any material
13                     changes in the Facility’s operations, including but not limited to
14                     changes in storm water discharge points or BMPs within thirty (30)
15                     days of the changes, which will be subject to Waterkeeper’s review
16                     and comment as provided in paragraph 26 (a) above.
17               c.    The Parties agree to work in good faith to resolve any disputes with
18                     respect to the SWPPP or MIP, and any remaining disputes will be
19                     resolved through timely initiation of the dispute resolution procedures
20                     in Section IV below.
21          E.        Compliance Monitoring and Reporting
22           27.       Every year during the life of this Consent Decree, Waterkeeper may
23     conduct one annual site inspection (“Site Inspection”) for the purpose of ensuring
24     compliance with this Consent Decree and the Industrial General Permit. In the
25     event of a dispute regarding Defendant’s compliance with this Consent Decree,
26     and provided a Site Inspection would be relevant to resolving the Parties’ dispute,
27     the Parties agree to meet and confer regarding one additional Site Inspection for
28     the term of the Consent Decree at Plaintiff’s request. Plaintiff shall not

       CONSENT DECREE                            15              CASE NO.: 2:19-CV-06859-DSF-SK
     Case 2:19-cv-06859-DSF-SK Document 23 Filed 04/15/20 Page 16 of 26 Page ID #:182




 1     unreasonably request, and Defendant shall not unreasonably deny, one additional
 2     Site Inspection. Any Site Inspection shall occur during normal business hours, and
 3     Waterkeeper will provide Defendant with as much notice as possible—but at least
 4     twenty-four (24) hours’ notice prior to a Site Inspection in anticipation of wet
 5     weather, and seventy-two (72) hours’ notice during dry weather. For any Site
 6     Inspection requested to occur in wet weather, Plaintiff shall be entitled to adjust
 7     timing or reschedule during normal business hours (Monday through Friday 7:00
 8     AM to 12:00 AM at Facility 1, and Monday through Friday 7:00 AM to 4:30 PM at
 9     Facility 2) in the event the forecast changes and anticipated precipitation appears
10     unlikely, and thus frustrates the purpose of visiting the Facility in wet weather.
11     Notice will be provided by telephone and electronic mail to the individual(s)
12     designated below at paragraph 55. During the Wet Weather inspection, Plaintiff
13     may request that Defendant collect a sample of industrial storm water discharge
14     from the Facility’s designated industrial discharge point(s) referenced in its
15     SWPPP, to the extent that such discharges are occurring. Defendant shall collect
16     the sample and provide a split sample to Waterkeeper. Waterkeeper’s
17     representative(s) may observe the split sample(s) being collected by Defendant’s
18     representative. Waterkeeper shall be permitted to take photographs or video
19     recording during any Site Inspection.
20           28.    Document Provision. During the term of this Consent Decree,
21     Defendant shall notify and submit documents to Waterkeeper as follows:
22             a.   Defendant shall copy Waterkeeper on all compliance documents,
23                  monitoring and/or sampling data, written communications and/or
24                  correspondences, or any documents related to storm water quality at
25                  the Facility that are submitted to the Regional Board, the State Board,
26                  and/or any state or local agency, county or municipality.
27             b.   Any compliance document, inspection report, written communication
28                  and/or correspondence, or any document related to storm water

       CONSENT DECREE                          16              CASE NO.: 2:19-CV-06859-DSF-SK
     Case 2:19-cv-06859-DSF-SK Document 23 Filed 04/15/20 Page 17 of 26 Page ID #:183




 1                  quality at the Facility received by Defendant from the Regional
 2                  Board, the State Board, and/or any state or local agency, county,
 3                  municipality shall be sent to Waterkeeper within three (3) business
 4                  days of receipt by Defendant. Defendant shall mail paper copies or
 5                  email electronic copies of documents to Waterkeeper at the relevant
 6                  notice address contained below.
 7           29.    Compliance Monitoring. Defendant agrees to partially defray costs
 8     associated with Plaintiff’s monitoring of Defendant’s compliance with this Consent
 9     Decree in the following amounts: 1) Three Thousand Dollars ($3,000.00) for the
10     first year of the term of this Consent Decree, payable within seven (7) days of the
11     Effective Date, and 2) Two Thousand Five Hundred Dollars ($2,500.00) each for
12     the final two years that this Consent Decree is in effect, payable on each
13     anniversary of the Effective Date of the Consent Decree. Such payments shall be
14     made payable to Los Angeles Waterkeeper, 120 Broadway, Suite 105, Santa
15     Monica, CA 90401. Failure to submit payment as required under this paragraph
16     will constitute breach of the Consent Decree.
17         F.      Environmental Mitigation, Litigation Fees and Costs, Stipulated
18                 Penalties, and Interest
19           30.    Environmental Mitigation Project: To remediate the alleged
20     environmental harms resulting from allegations in the Complaint, Defendant
21     agrees to make a total payment of Fifteen Thousand Dollars ($15,000.00) to the
22     Rose Foundation with a first payment of Seven Thousand ($7,500.00) made within
23     thirty (30) days of the Effective Date, and a second payment of Seven Thousand
24     ($7,500.00) made within sixty (60) days of the Effective date, both payable to the
25     Rose Foundation for Communities and the Environment and sent via overnight
26     mail to Rose Foundation, 201 4th St APT 102, Oakland, CA 94607. Defendant
27     shall provide Waterkeeper with a copy of such payment.
28


       CONSENT DECREE                         17              CASE NO.: 2:19-CV-06859-DSF-SK
     Case 2:19-cv-06859-DSF-SK Document 23 Filed 04/15/20 Page 18 of 26 Page ID #:184




 1           31.    Waterkeeper’s Fees and Costs: Defendant agrees to pay a total of
 2     Forty-Five Thousand ($45,000) to Waterkeeper to partially reimburse Plaintiff for
 3     its investigation fees and costs, expert/consultant fees and costs, reasonable
 4     attorneys’ fees, and other costs incurred as a result of investigating and filing the
 5     lawsuit, and negotiating a resolution of this matter. Specifically, payments of
 6     $9000.00 each shall be made over five (5) consecutive months with the first
 7     payment due within seven (7) days of the Effective Date, and four additional
 8     $9000.00 payments made within 30 days of the prior payment. The payments shall
 9     be delivered by certified mail or overnight delivery made payable to: Aqua Terra
10     Aeris Law Group LLP, Attn: Anthony M. Barnes via U.S. Mail or commonly
11     accepted carrier to 490 43rd Street, Suite 108, Oakland, CA 94609. Should
12     Defendant receive Notice of Termination approval for Facility 1 and Facility 2
13     prior to completing all payments under this Consent Decree, the Defendant entity
14     shall remain incorporated until all payments under this Consent Decree are
15     complete.
16           32.    Defendant shall make a remediation payment of eight hundred dollars
17     ($800.00) for each missed deadline included in this Consent Decree that is not
18     excused by Waterkeeper in writing to an extension of that particular deadline.
19     Payments for missed deadlines shall be made to: Rose Foundation for
20     Communities and the Environment, ATTN: Los Angeles Waterkeeper v.
21     Aerodynamics, 201 4th Street, Ste. 102, Oakland, California 94607. Defendant
22     agrees to make the stipulated payment within thirty (30) days of a missed deadline
23     or failure to sample. Defendant shall provide Waterkeeper with a copy of each
24     such payment at the time it is made.
25           33.    Interest on Late Payments: Defendant shall pay interest on any
26     payments, fees, or costs owed to Waterkeeper under this Consent Decree that
27     Waterkeeper has not received by the due date. The interest shall accrue starting the
28     first day after the payment is due and shall be computed at a rate of 1% per month

       CONSENT DECREE                          18               CASE NO.: 2:19-CV-06859-DSF-SK
     Case 2:19-cv-06859-DSF-SK Document 23 Filed 04/15/20 Page 19 of 26 Page ID #:185




 1     (12% per year). Interest on late payments shall be made payable to Waterkeeper
 2     and sent to the address listed in paragraph 55, below.
 3     IV.   Dispute Resolution
 4           34.    This Court shall retain jurisdiction over this matter for the term of this
 5     Consent Decree for the purposes of enforcing its terms and conditions, and
 6     adjudicating all disputes among the Parties that may arise under the provisions of
 7     this Consent Decree. The Court shall have the power to enforce this Consent
 8     Decree with all available legal and equitable remedies, including contempt.
 9           35.    Meet and Confer. Either party to this Consent Decree may invoke the
10     dispute resolution procedures of this Section IV by notifying the other party in
11     writing of the matter(s) in dispute and of the disputing party’s proposal for
12     resolution. The Parties shall then meet and confer in good faith (either
13     telephonically or in person) within ten (10) days of the date of the notice in an
14     attempt to fully resolve the dispute no later than thirty (30) calendar days from the
15     date of the notice.
16           36.    Settlement Conference. If the Parties cannot resolve the dispute within
17     thirty (30) days of the meet and confer described in paragraph 3, the Parties agree
18     that the dispute may be submitted for formal resolution by filing a motion before
19     the United States District Court for the Central District of California. The Parties
20     agree to request an expedited hearing schedule on the motion.
21           37.    In resolving any dispute arising from this Consent Decree before the
22     Court, the Parties shall be entitled to seek fees and costs incurred pursuant to the
23     provisions set forth in Section 505(d) of the Clean Water Act, 33 U.S.C. § 1365(d),
24     and applicable case law interpreting such provisions.
25     V.    Mutual Release of Liability and Covenant Not to Sue
26           38.    Plaintiff’s Waiver and Release of Defendant. In consideration of the
27     above, upon the Effective Date of this Consent Decree, Plaintiff, on its own behalf
28     and on behalf of its officers and directors, release Defendant, its officers, directors,

       CONSENT DECREE                          19               CASE NO.: 2:19-CV-06859-DSF-SK
     Case 2:19-cv-06859-DSF-SK Document 23 Filed 04/15/20 Page 20 of 26 Page ID #:186




 1     managers, employees, members, parents, subsidiaries, divisions, affiliates,
 2     successors or assigns, agents, attorneys and other representatives, from and waives
 3     all claims that were or could have been raised based on the facts alleged in the 60-
 4     Day Notice and/or the Complaint up to and including the Termination Date of this
 5     Consent Decree.
 6           39.    Defendant’s Waiver and Release of Defendant. In consideration of the
 7     above, upon the Effective Date of this Consent Decree, Defendant, on its own
 8     behalf and on behalf of its officers, directors, employees, parents, subsidiaries,
 9     affiliates and each of their successors or assigns, release Plaintiff, its officers and
10     directors, from and waives all claims related to the 60-Day Notice and/or the
11     Complaint up to and including the Termination Date of this Consent Decree.
12           40.    Nothing in this Consent Decree limits or otherwise affects Plaintiff’s
13     rights to address or take any position that it deems necessary or appropriate in an
14     informal or formal proceeding before the State Water Board, Regional Water
15     Board, EPA, or any other judicial or administrative body on any matter relating to
16     Defendant’s compliance at the Facility with the Stormwater Permit or the Clean
17     Water Act occurring or arising after the Effective Date.
18     VI.   Miscellaneous Provisions
19           41.     No Admission of Liability. The Parties enter into this Consent Decree
20     for the purpose of avoiding prolonged and costly litigation. Neither the Consent
21     Decree nor any payment pursuant to the Consent Decree shall constitute or be
22     construed as a finding, adjudication, or acknowledgement of any fact, law or
23     liability, nor shall it be construed as an admission of violation of any law, rule, or
24     regulation. The Defendant maintains and reserves all defenses it may have to any
25     alleged violations that may be raised in the future.
26           42.    Counterparts. This Consent Decree may be executed in any number of
27     counterparts, all of which together shall constitute one original document.
28


       CONSENT DECREE                           20               CASE NO.: 2:19-CV-06859-DSF-SK
     Case 2:19-cv-06859-DSF-SK Document 23 Filed 04/15/20 Page 21 of 26 Page ID #:187




 1     Telecopy and/or facsimile copies of original signature shall be deemed to be
 2     originally executed counterparts of this Consent Decree.
 3           43.    Authority. The undersigned representatives for Plaintiff and
 4     Defendant each certify that s/he is fully authorized by the party whom s/he
 5     represents to enter into this Consent Decree. A Party’s signature to this Consent
 6     Decree transmitted by facsimile or electronic mail shall be deemed binding.
 7           44.    Construction. The language in all parts of this Consent Decree shall be
 8     construed according to its plain and ordinary meaning, except as to those terms
 9     defined in the Permit, the Clean Water Act, or specifically herein. The captions and
10     paragraph headings used in this Consent Decree are for reference only and shall
11     not affect the construction of this Consent Decree.
12           45.    Full Settlement. This Consent Decree constitutes a full and final
13     settlement of this matter.
14           46.    Integration Clause. This is an integrated Consent Decree. This
15     Consent Decree is intended to be a full and complete statement of the terms of the
16     agreement between the Parties and expressly supersedes any and all prior oral or
17     written agreements, covenants, representations, and warranties (express or implied)
18     concerning the subject matter of this Consent Decree.
19           47.    Severability. In the event that any provision, paragraph, section, or
20     sentence of this Consent Decree is held by a court to be unenforceable, the validity
21     of the enforceable provisions shall not be adversely affected.
22           48.    Choice of Law. The laws of the United States shall govern this
23     Consent Decree.
24           49.    Diligence: Defendant shall diligently file and pursue all required
25     permit applications for the structural BMPs and shall diligently procure
26     contractors, labor, and materials needed to complete all BMPs by the required
27     deadlines.
28


       CONSENT DECREE                         21               CASE NO.: 2:19-CV-06859-DSF-SK
     Case 2:19-cv-06859-DSF-SK Document 23 Filed 04/15/20 Page 22 of 26 Page ID #:188




 1              50.   Effect of Consent Decree: Compliance with this Consent Decree does
 2     not mean that Defendant is complying with the Industrial General Permit, the
 3     Clean Water Act, or any other law, rule, or regulation.
 4              51.   Negotiated Settlement. The Settling Parties have negotiated this
 5     Consent Decree, and agree that it shall not be construed against the party preparing
 6     it, but shall be construed as if the Settling Parties jointly prepared this Consent
 7     Decree, and any uncertainty and ambiguity shall not be interpreted against any one
 8     party.
 9              52.   Modification of the Consent Decree. This Consent Decree, and any
10     provisions herein, may not be changed, waived, discharged, or terminated unless
11     by a written instrument, signed by the Parties and approved by the Court. Any
12     request to modify any provision of the Consent Decree, including but not limited to
13     any deadline(s) set forth herein, must be made in writing at least fourteen (14) days
14     before the existing deadline(s) applicable to the provision(s) proposed to be
15     modified.
16              53.   Assignment. Subject only to the express restrictions contained in this
17     Consent Decree, all of the rights, duties and obligations contained in this Consent
18     Decree shall inure to the benefit of and be binding upon the Parties, and their
19     successors and assigns. Defendant shall notify Plaintiff within ten (10) days of any
20     assignment.
21              54.   Force Majeure. Neither of the Parties shall be considered to be in
22     default in the performance of any of their respective obligations under this Consent
23     Decree when performance becomes impossible due to a Force Majeure event. A
24     Force Majeure event is any circumstance beyond a Settling Party’s control,
25     including without limitation, any act of God, war, fire, earthquake, flood,
26     windstorm, or natural catastrophe; criminal acts; civil disturbance, vandalism,
27     sabotage, or terrorism; restraint by court order or public authority or agency; or
28     action or non-action by, or inability to obtain the necessary authorizations or

       CONSENT DECREE                           22              CASE NO.: 2:19-CV-06859-DSF-SK
     Case 2:19-cv-06859-DSF-SK Document 23 Filed 04/15/20 Page 23 of 26 Page ID #:189




 1     approvals from any governmental agency. A Force Majeure event shall not include
 2     normal inclement weather, economic hardship, inability to pay, or employee
 3     negligence. Any party seeking to rely upon this paragraph to excuse or postpone
 4     performance shall have the burden of establishing that it could not reasonably have
 5     been expected to avoid the Force Majeure event and which by exercise of due
 6     diligence has been unable to overcome the failure of performance. The Parties shall
 7     exercise due diligence to resolve and remove any Force Majeure event.
 8            55.     Correspondence. All notices required herein or any other
 9     correspondence pertaining to this Consent Decree shall be, the extent feasible, sent
10     via electronic mail transmission to the e-mail address listed below, or if electronic
11     mail is not feasible, then by certified U.S. mail with return receipt, or by hand
12     delivery to the following addresses:
13
        If to Plaintiff:                            If to Defendant:
14
        Anthony M. Barnes                           Lee Harwell Law Office
15
        Aqua Terra Aeris Law Group LLP              3424 W. Carson St.
16      490 43rd Street, Suite 108                  Torrance, CA 90503
17      Oakland, CA 94609                           leehar@earthlink.net
        amb@atalawgroup.com
18
19      With copies to:                             With copies to:
20
        Kelly Clark, Staff Attorney                 Aerodynamics Plating Company
21      Los Angeles Waterkeeper                     c/o Joseph Reynoso
22      120 Broadway, Suite 105                     13620 South Saint Andrews Place
        Santa Monica, CA 90401.                     Gardena, CA 90249
23      kelly@lawaterkeeper.org                     aerodynamicpltng@aol.com
24
       Notifications of communications shall be deemed submitted three (3) days after the
25
       date that they are postmarked and sent by first-class mail, or immediately after
26
       acknowledgement of receipt via email by the receiving party. Any change of
27
28


       CONSENT DECREE                          23                CASE NO.: 2:19-CV-06859-DSF-SK
 Case 2:19-cv-06859-DSF-SK Document 23 Filed 04/15/20 Page 24 of 26 Page ID #:190




      gŰ;ŰcgyNŰāĠġŰdŰeJģtĉ3+4Ű !ŰOĂŰIt! ĹŰêe(Ėà4ŰÚdQ ŰmŰ
 VŰ %8Ţ%Űu jŰ
 Ű       ¤¨ Æ6ŰmŰ Ű}Ű7Ű01_ŰŰ Ű0Ċ~Ł ŰŃŰ)F= Ű 9&Ű"
 WŰ ĵĶzŰ<GŰĥ+Űº fĺŰHŰPFŰúzrŰķ(Ō KOŰnŰËŀ"8Ű '9ŰŰă ċŰá*ŏŰ
 ¥Ű jùńŰŰĻĘŰ% + Ű+Űq486 ŰGŰį *Ű» ŰťĄ&Ű ŉŰ RŰŨŰŰ
 ?Ű oÛŰ&"ŰŰf ĸŐ2ěŰŰokŰAa_Ű(Ű7Ű[p*ś(E<Űİ=|Ű^øŰ ŰÌŅ *ŰÜļŰšvâ ŰőŰ
 ©Ű :5þŰ< ČŰZ! Ű\k ;ŰpŰŰJşŞ Ű3 w29Űr KŰ,ąŰHŰ'Ű
 ¬Ű 3Ex"2'ŰŰŒF ŰAHŜyEœŰ@L=ņŰ"ĆŰ  ,Ű0 ĽŰ7 ŰčĤJ5 ũŰãŰ 'ŰëŰ
    ţ&ŰNŰ 'ŰD)ŰĎ h:*ďä ŰNŰŰ$Oŝ :ŔŰæsq#ĦĐ ŕLŰ= ŰÂ{9ŰÑ# Ű6Ű
.Ű   ]Q8$ħ Ű£R­Ű 5Ű·ÝĢûłđÞŰ½ŤĒìñĨçòŰ¸ıíóŰōôèŖ ĲĩŰSS¦
.Ű
            × ŰÍŇē Ű ;Ű!PŰ!ĳŰ, Ű )$ĪŰAé Ű îŰ)#2: ŰĔŰŰ Ű@#|Ű
UŰ
      üľŰ ŗŰxM;ĴßĜŰvŰõ!ŘŋŰDŎŰŰlĝŰėŠh%IīŰ
>¡Ű
            ^`ŰCÅØÉ¾ÖbŰCÄ¿Õ]1ÃŰřGŰ# 4(%Ĭ5ŰncQŰŧ #iŰ, Ű¹uŰ
.WŰ
      \3{öŰŰ6Űć$ŰiŰlŚŰ)PŰýňĈŰå ŦŰ
.§Ű
>?Ű
>ªŰ
      XÎÏÒaÙÀ0Ű´bŰB1ŰZ1`BÁÊBŰ
®Ű
¯Ű
 ¼, °Ű ŮŰ            Ű/-/-Ű              YŪ±ů
                                                      ¶Ŋ ÷ŰÓ ŭĭęŰ

                                                      ÈL}ŰµĮÿ ĞŰCŰ< ĿĚwŰ
TUŰ
V¢Ű
   [+ï²Ű   Ű/-/-Ű                      Yū³
                                                  Ű Ç~M7ŰÔ$ŬŰ
                                                        Xð I& ŰÐğ"ĕĀŰ@sMDKŰ
?Ű
T«Ű



      "()-&-                        -            '- - *   ''-
Case 2:19-cv-06859-DSF-SK Document 23 Filed 04/15/20 Page 25 of 26 Page ID #:191




 Eʃ ąćǿȀʃ'ǛʃªĆȁʃ,%¿ƑƒʃÓʃÝƹƟɯȞïʃŝơʃɄʃƗËǜʃðȂÞǝŞÔ ñʃ«Õƺ1ĈʃŋǞʃ
 Iʃ ŔŷɳŽőʃƢ'ȟşß ȃ8ʃ
 Pʃ       TV9 ŇʃŌǟʃÆɿʃǠ -ƣʃɀśĉʃʃǡʃɅ ʃpŠȄɞàȠʃcƻɧǼʃȅŗƼɨʃòĊáƓųƤċʃȡ
 Rʃ ¬ǒǓǢƽɴʃɒŸȆʃdƾƥȇ ƦȢʃqǣČ ʃžʃɆčʃōǺʃǔǶȈĎƧȣ!óʃɇďʃ­ǤɚĐ.ʃȉŘ½ƕʃɣȊđʃɁŜĒƁʃłȤʃ
  ňƿǾʃȥǀʃɹǁǥƄʃȦǂŒēɈ"ǦʃȧǃʃƘ(ôŻʃɉ ʃeƶ"ƨȨʃrâǧĿʃɽɘʃəʃ3Q>4ʃĂ¾ʀ/ʃȋʃ
 Wʃ ɊÑʃƂʃšȌʃ®#ǕȿÖƆ ʃȩʃɋ ʃsʃ)ǨʃɌĔʃŢɝţîʃfǄɰ:ʃŃʃɍĕʃÎȍʃ¯ǩĖʃɫ°ƇėʃȪǅʃ
 Xʃ ƙăŵŐʃɕʃg)& &ȫʃtãǷ ʃſʃ±ʃƚɤɢÀƈʁʃäǖɂ×Ɖ ʃƛÌǪʃɔȬʃŤȎʃ²Ɗȏ*ʃ
 Yʃ åæĘǗɃØƋ!ʃȭʃɎęʃuťȐɜŦçȮʃhǆɺȾʃɖȑʃiƩȒĚƪȯʃv#ǫěĜʃȓřÁƌʃżƞĝŶÒ ƖʃÙĞʃƫɪʃÇʃ
 [ʃ ɵǇŧõʃÏʃɻğƔʃÐʃƀ³ĄȔȕŨÚƍĠʃ´ʃµʃ-ɡƎƜġƬȰʃèǈƠɬũé¶ɛǉƭʃɭöǬʃ} ÷ ǭÂʃɩĢʃ+ńʃ
F?ʃ {1źøģƮĤʃS@ZʃÈùʃjÃŪŎǻū·ʃ|ɶŬúŀ$ʃkǊûĥʃȖ$êȱŭǋƯʃGHUJ;ʃ

            ʃÍŴĦʃ%ħǮȲ+ʃĨưȳĩǯʃŮƱ0ǌʃɓŹȗʃlƷĪƲ0ʃëǸʃÉüʃȘɥÛƝůȴʃŰȵʃȶʃɏīʃmǍɱʃ

      Ņ(ǰʃűɠʃ¸ǘǙǱǎɷÄʃÊýʃĬƳɟʃ,ʃ¹ʃŉƴÅʃƃɦþŕĭƵȷʃ
 
           ʃʃ~5ʃɐĮʃɮǲ/ŲŖʃŚºɸįʃİɾıìɲÿʃɗ.ʃnǏƸŁʃ
 
      wĲíǹĳʃșʃ*ņʃɑʃ»ȸĴʃŊǳȚȹʃțĵȺʃŏǽʃÜĶƏǐɼʃ
 


      `xʃ_ʃʃo ʃ


   yȻķĀ\ʃ   ¡¢£¤ʃ6ʃKALBʃ                   bʂ^ʃ©¥¦§ʃ¨ʃ
                                                   

                                                  ǑȜʃaœĹƐĺȝʃȽĻǴƅļĽǚľǵʃ

 
    z¼ȼĸā]ʃ <ʃ=ʃOʃ2ʃ      7ʃMCNDʃ






      0"(-0&0                              )0#0  . * +,0
Case 2:19-cv-06859-DSF-SK Document 23 Filed 04/15/20 Page 26 of 26 Page ID #:192




         'FCSVBSZ




               April 15




  xxxxxxx
